               Case 1:21-cv-00576-EGS Document 1 Filed 03/04/21 Page 1 of 42




                           IN THE UNITED STATES DISTRICT COURT
                               FOR THE DISTRICT OF COLUMBIA
DONGFANG SHAO
9421 Canonbury Place
Fairfax, VA 22031

                   Plaintiff,

          v.                                             Civil Action No.

CARLA HAYDEN, in her capacity as
LIBRARIAN of CONGRESS                                                       Jury Trial Demanded
101 Independence Avenue, S.E.
Washington, DC 20540

                   Defendant.

                                COMPLAINT AND JURY DEMAND

          Plaintiff Dongfang Shao, by and through his undersigned counsel, brings this Complaint

because the Library of Congress (“Library”), through its management personnel, discriminated and

retaliated against him by depriving him of two proper performance evaluations and by various acts

of offensive and objectionable conduct constituting harassment, all of which aggregated together

created and maintained a hostile work environment which persists, on the basis of his national origin

(China), his race (Asian), and his age (67). Dr. Shao seeks appropriate legal and equitable remedies

to compensate him for the consequences of these unlawful and adverse acts and to ensure such

discriminatory animus which now is pervasive and permeates the Asian Division of the Library

ceases.

I.        JURISDICTION AND VENUE

          1.       This civil action is brought pursuant to the Congressional Accountability Act

(“CAA”), 2 U.S.C. §1302(a)(2), which adopts Title VII of the Civil Rights Act of 1964, as amended,
             Case 1:21-cv-00576-EGS Document 1 Filed 03/04/21 Page 2 of 42




specifically, 42 U.S.C. §2000e et seq.( prohibiting discrimination on the basis of national origin and

race, among other bases).

        2.       This Court has jurisdiction pursuant to 28 U.S.C. §1331 and 42 U.S.C. §2000e-(f),

and §2000e-16.

        3.       Venue for this Civil Action is appropriate in the United States District Court for the

District of Columbia pursuant to 28 U.S.C.§1391 and 2 U.S.C. §1408 because all of the unlawful

employment actions at issue action occurred in the District of Columbia. Dr. Shao is employed with

the Library within this judicial district and the Library is within this judicial district.

        4.       Dr. Shao has fulfilled all conditions precedent under Title VII of the Civil Rights Act

of 1964 prior to commencing this civil action and has otherwise exhausted his administrative

remedies.

        5.       This civil action is filed within the 70-day period after Dr. Shao filed his initial claim

with the Office of Congressional Workplace Rights on December 28, 2020.

II.     THE PARTIES

        6.       Plaintiff Dongfang Shao was born in China and is a male citizen of the United States.

Dr. Shao received his undergraduate and graduate degrees in History from Beijing Normal

University and a doctorate in History from the University of Hawaii at Manoa. He taught in the

Chinese Studies Department of the National University of Singapore for five and one-half years

before joining the faculty of Stanford University as a Visiting Assistant Professor in the Department

of Asian Languages in 1999. Dr. Shao also served on an Advisory Panel for Chinese Library Service

for the National Library Board of Singapore.




                                                     2
             Case 1:21-cv-00576-EGS Document 1 Filed 03/04/21 Page 3 of 42




        7.       In 2003, Dr. Shao was appointed head of Stanford’s East Asia Library, the

University’s primary East Asian-language collection in the social sciences and humanities for all

historical periods. During his tenure, he increased the library’s international stature, reorganized and

doubled its staff and garnered a substantial increase in its base budget.

        8.       In 2007 he earned a Master’s degree in Library and Information Science from San

Jose State University with a thesis on Chinese electronic resources.

        9.       Dr. Shao has been employed by the Library of Congress (“Library”) continuously

since April 2012 as Chief of the Asian Division, a Senior Level (“SL”) Executive position.

        10.      Defendant Carla Hayden is the Librarian of Congress, the head of the Library, which

is an agency of the United States Government. This civil action is brought against her in her official

capacity.

III.    FACTS

        11.      Dr. Shao’s supervisor is Eugene Flanagan, the Director of the Library’s General and

International Collections Directorate (“GICD”).

        12.      GICD was established in October 2018 after the Collections and Services Directorate

was divided into two Directorates. The other new Directorate was the Special Collections

Directorate.

        13.      After a national search, Michelle Light was hired as Director of the Special

Collections Directorate. Her educational background includes a B.A. in History from the University

of Oregon’s R. H. Clark Honors College. She earned an M.S. in Information (archives and records


                                                   3
          Case 1:21-cv-00576-EGS Document 1 Filed 03/04/21 Page 4 of 42




management) and an M.A. in History from the University of Michigan. Her professional career in

libraries spans 26 years and includes positions of progressive responsibility: head of Special

Collections Technical Services at the University of Washington; head of Special Collections,

Archives and Digital Scholarship at the University of California, Irvine; and director of Special

Collections and Archives at the University of Nevada, Las Vegas (“UNLV”). Her service in these

positions reflected extensive hands-on and management experience in such areas as special

collections technical services, collection development, digital programs, public service and outreach

programs, and fund-raising. At UNLV since 2013, she had been responsible for three units, with up

to 55 staff, ranging from faculty members to student employees. She led the division through a

reorganization and two strategic-planning cycles.

        14.     Mr. Flanagan was appointed as GICD’s inaugural director on October 1, 2018. Mr.

Flanagan was not hired after an open search, which is the typical process the Library utilizes when

it seeks to fill a director level position. Nor did the Library publicly announce the vacancy and

appointment for the GICD Directorship.

        15.     The Asian Division is one of the most ethnically diverse units in the Library.

Workplace diversity and inclusion is given great merit in this multilingual and multicultural

organization. “Leveraging Diversity” is reflected in the standard Library Performance

Plan/Requirement for supervisors and Senior Level executives. To build solid foundations of

diversity and inclusion in the workplace, Dr. Shao has actively worked to create equity and equality

in job assignments and evaluations among the 22 employees in the Division, to ensure all employees

feel they are valued regardless of their race, gender, ethnicity, culture, religion, or sexual orientation.

        16.     The Asian Division of the Library consists of 22 employees, 17 of whom are Asian


                                                    4
         Case 1:21-cv-00576-EGS Document 1 Filed 03/04/21 Page 5 of 42




American (15), Japanese (1), or African American (1). All of the Asian American staff members

in the Division are first generation immigrants and have made great contributions towards expanding

and managing the Asian collections at the Library, a main purpose for the Library’s recruitment of

Dr. Shao to become a Senior Level Executive and Chief of the Asian Division of the Library.

       17.      Dr. Shao demonstrated an awareness of the benefits of diversity by hiring four

reference librarians who are White and non-Asians, because the Asian Division had only one (1)

White employee when he became Chief.

       18.     The Asian Division collections at the Library are now estimated to amount to more

than 4 million physical items in more than 190 languages and dialects, the largest assemblage of

Asian materials outside of Asia.

       19.     Prior to Mr. Flanagan’s current position, he was Director of National Programs in the

Library’s National and International Outreach (“NIO”) program until NIO was disbanded in 2018.

Before the NIO position, he was a Director of Business Enterprises in the Library. Prior to that, Mr.

Flanagan was a Library contractor with KPMG.

       20.     Mr. Flanagan supervises Chiefs of seven (7) divisions, including the Asian; African

and Middle Eastern; European; Hispanic; Research and Reference Services; Science, Technology

and Business; and Serial and Government Documents Divisions. The first four (4) divisions are

international collections, which collect and manage most of the non-English materials in the Library.

       21.     The GICD consists of three (3) General Collections divisions and four (4)

International Collections divisions. Five of the seven division Chiefs are White, one is African

American, and Dr. Shao is Asian.

       22.     The non-English language collections at the Library account for approximately half


                                                 5
            Case 1:21-cv-00576-EGS Document 1 Filed 03/04/21 Page 6 of 42




of the Library’s book and serial collections.

       23.      Mr. Flanagan is not Asian or a person of Asian descent.

       24.      According to its 2019 annual report, the Library currently has about 3,210 employees,

of whom 57.4% are White, 29.1% are African American, 8.6% are Asian American, and 3.1% are

Hispanic.

IV.    BACKGROUND EVIDENCE OF DISCRIMINATION

       25.      On June 24, 2020, Dr. Shao filed a complaint with the Office of Congressional

Workplace Rights alleging discrimination on the basis of national origin, race, and age.

       26.      Since Mr. Flanagan was named Director, GICD staff across multiple divisions and

in particular the Asian Division and its Chief Dr. Shao have experienced a persistent and continuing

pattern of racial and national origin discrimination, offensive and objectionable comments and

conduct, directed aggressions, and microaggressions carried out and imposed by Mr. Flanagan.

       27.      The specific incidents involving Mr. Flanagan’s racially discriminatory actions and

practices which have served to create and maintain a hostile work environment based on national

origin (China) and race (Asian) are set forth in detail below.

       28.      The Library is aware of the allegations Dr. Shao has made, but has failed to take any,

much less the appropriate and necessary, action to rectify either the discriminatory performance

evaluations Mr. Flanagan issued with regard to Dr. Shao or the ongoing discriminatory work

environment Dr. Shao and his colleagues are obligated to work in as Library employees under Mr.

Flanagan’s directorate.

       29.      Mr. Flanagan purposefully discredited Dr. Shao’s contributions and achievements

within the Asian Division of the Library, despite the fact that Dr. Shao’s performance had been


                                                  6
         Case 1:21-cv-00576-EGS Document 1 Filed 03/04/21 Page 7 of 42




recognized and frequently lauded over the past eight and a half (8.5) years prior to Mr. Flanagan’s

unorthodox appointment to the Directorate.

       30.     Senior Executive Level Library employees may be evaluated as (a) Outstanding; (b)

Commendable; or (c) Successful. From 2017 to 2020, the Library of Congress Senior Executive

Composite Rating Distribution was as follows:

Year           Outstanding            Commendable           Successful

2017           66%                    31%                   3%
2018           39%                    52%                   10%
2019           54%                    41%                   5%
2020           66%                    30%                   4%

       31.     Dr. Shao has been in the same Senior Level position since he arrived in the Library

of Congress in 2012 and received the following ratings for his annual performance rating:

               a.     2013: “Outstanding” (rated by Jeremy Adamson, Director, Collections and
                      Services Directorate).
               b.     2014: “Outstanding” (rated by Jeremy Adamson, Director, Collections and
                      Services Directorate).
               c.     2015: “Outstanding” (rated by Helena Zinkham, Director, Collections and
                      Services Directorate).
               d.     2016: “Outstanding” (rated by Helena Zinkham, Director, Collections and
                      Services Directorate).
               e.     2017: “Outstanding” (rated by Helena Zinkham, Director, Collections and
                      Services Directorate).
               f.     2018: “Commendable” (rated by Helena Zinkham, Director, Collections and
                      Services Directorate). The “Commendable” rating was a result of the
                      Library’s directive that ratings should generally be reduced.
               g.     2019: “Successful” (rated by Eugene Flanagan, Director, General and
                      International Collections Directorate).
               h.     2020: “Successful” (rated by Eugene Flanagan, Director, General and
                      International Collections Directorate).

       32.     Mr. Flanagan gave Dr. Shao (reflecting the Asian Division’s collective performance)

a “Successful” rating for 2019 in October 2019. Mr. Flanagan did not provide any specific details



                                                7
         Case 1:21-cv-00576-EGS Document 1 Filed 03/04/21 Page 8 of 42




or feedback to support the “Successful” rating; nor did he note any negative or constructive

comments or suggestions concerning his performance. At no point during the entire rating period,

did Mr. Flanagan ever provide any guidance or feedback to Dr. Shao about his and the Asian

Division’s performance, even though Mr. Flanagan had conducted bi-weekly, one-on-one meetings

with Dr. Shao ostensibly to address performance, among other matters.

       33.     During the prior mid-year (six-month) progress review with Dr. Shao held in April

2019, Mr. Flanagan similarly did not provide any recommendations or guidance on Dr. Shao’s

performance nor did he note any negative or constructive comments in Dr. Shao’s performance. Mr.

Flanagan did not provide any comment to suggest that Dr. Shao was not on track to reach a rating

of at least “Commendable.”

       34.     After Dr. Shao received this “Successful” rating on October 31, 2019, he immediately

requested Mr. Flanagan to reconsider the rating. Dr. Shao also responded on November 4, 2019,

through the Library’s Workforce Performance Management Library of Congress to report Mr.

Flanagan’s unwarranted and unfair rating.

       35.     Among the grounds for the requested reconsideration of the rating issued by Mr.

Flanagan, Dr. Shao noted the following: The rating is inconsistent with the achievements of Dr.

Shao and the Asian Division in 2019, and is quite disparate and much reduced from the ratings he

had received in the past six (6) years while employed by the Library.

       36.     As Chief of the Asian Division, Dr. Shao’s SL performance goals are intimately

entwined with the Asian Division’s Annual Performance Goals (“APGs”).

       37.     In 2019 the Asian Division exceeded all APGs set in Dr. Shao’s SL performance plan.

The Asian Division 2019 annual report details all the Division’s accomplishments as well as


                                                8
          Case 1:21-cv-00576-EGS Document 1 Filed 03/04/21 Page 9 of 42




execution of routine responsibilities, projects, and programs.

       38.     A “Successful” rating would suggest Dr. Shao’s performance in 2019 did not reach

the same level as in prior years. But this was not the case. Dr. Shao was not made aware of any

major changes to the performance rating standards.

       39.     Thereafter, on January 13, 2020, Dr. Shao received an email entitled “Senior Level

Executive Performance and Recognition Results for the 2019 and 2018 performance Appraisal

Cycles”, sent by Joe Cappello, acting Chief Human Capital Officer. [Complaint Exhibit 1]. In this

email Mr. Cappello noted, “For the 2019 performance cycle, 54 percent of executives received a

rating of Outstanding, 41 percentage received a rating of Commendable, and 5 percent received a

rating of Successful.”

       40.     Only upon receipt of Mr. Cappello’s email three months after Mr. Flanagan issued

Dr. Shao his reduced rating, was Dr. Shao made aware that “Successful” was the lowest rating given

to only five (5%) percent of Senior Level employees. Out of about 80 Senior Level Executives in

the Library, this meant that only four (4) received a “Successful” rating. Most White Senior Level

Executives received either “Outstanding” or “Commendable” ratings.

       41.     The “Successful” rating given by Mr. Flanagan for FY2019 has not only resulted in

damage to Dr. Shao’s reputation as the Chief of the Asian Division, but also has had direct negative

financial impact. When the FY2019 Senior Level awards were announced on January 13, 2020,

individuals outside of Dr. Shao’s protected classifications received higher awards (54% of Senior

Levels received $9,000-$10,000, 41% of Senior Levels received $6,000, 5% of Senior Levels,

including Dr. Shao, received $3,000). The unreasonably low rating represented a financial loss in

salary and in retirement benefits tied to salary.


                                                    9
         Case 1:21-cv-00576-EGS Document 1 Filed 03/04/21 Page 10 of 42




       42.     In sharp contrast to the rating Mr. Flanagan issued to Dr. Shao, an Asian American,

for that same rating period other international collection divisions with otherwise similarly-situated

White Chiefs including Mr. Flanagan, who served as Acting Chief of the African and Middle Eastern

Division (“AMED”), received “Commendable” or higher ratings. A comparison of the respective

annual reports for these divisions demonstrates that Dr. Shao and the Asian Division performed

equally or better than such other divisions, including the African and Middle Eastern Division.

       43.     This marked disparity in the assessments issued by Mr. Flanagan lacks any non-

discriminatory basis.

       44.     This clear disparity in the ratings issued by Mr. Flanagan for 2019 reveals that a

pattern of unlawful discrimination exists within the Directorate under Mr. Flanagan as demonstrated

by the comparison of Mr. Flanagan’s assessment of Dr. Shao with his assessment of the other Chiefs

and Acting Chiefs of international collection divisions who are not Persons of Color such as Dr.

Shao’s peer chiefs in the AMED, European, and Hispanic Divisions.

       45.     Further, the Asian Division exceeded its Annual Performance Goals (“APGs”), and

in some areas more than doubled those standard goals in 2019 over the prior year.

       46.     The “Successful” rating for 2019 that Mr. Flanagan issued to Dr. Shao has not only

resulted in damage to the reputation of Dr. Shao and the Asian Division as a whole, but also

produced a direct and negative economic impact on Dr. Shao.

       47.     Despite various documented work achievements and his leadership of the Asian

Division through its steady and substantial growth including (but not limited to) five “Outstanding”

ratings and recognition of his successful implementation of various Office of Inspector General

(“OIG”) recommendations as set forth in its audit report on the Asian Division, after being named


                                                 10
         Case 1:21-cv-00576-EGS Document 1 Filed 03/04/21 Page 11 of 42




his immediate supervisor Mr. Flanagan chose to downgrade Dr. Shao’s rating to “Successful,” which

foreseeably resulted in Dr. Shao receiving the lowest award in the Library’s 2019 SL performance

incentive, announced on January 18, 2020, despite his exemplary work as the Chief of Asian

Division.

        48.    Following the announcement of the SL awards, on February 3, 2020, Grant Harris,

Chief of European Division, told Dr. Shao that he had received a “Commendable” rating from Mr.

Flanagan for his 2019 annual performance appraisal.

        49.    Mr. Harris also stated that compared with Dr. Shao’s accomplishments and the Asian

Division’s achievements in 2019, his own performance was no better than Dr. Shao’s because he felt

Dr. Shao, as a recommending and custodian division Chief, had accomplished more than he had in

that year.

        50.    A comparison of the annual reports of the Asian Division and the European Division

would result in an objective person concluding that the achievements of the Asian Division which

Dr. Shao led in 2019 exceeded those of the European Division which Mr. Harris led.

        51.    However, because Mr. Harris is White, Mr. Flanagan gave him a “Commendable”

rating which was a higher rating than the one he assigned to Dr. Shao and one which could not be

supported by the Library’s official documents.

        52.    Mr. Flanagan also gave Suzanne Schadl, who is Chief of the Hispanic Division and

is White, a “Commendable” rating for the 2019 annual performance appraisal period even though

she had arrived at the Library only one year earlier.

        53.    Under Mr. Flanagan’s Directorate, Asian Americans, like Dr. Shao, are the least likely

group to be evaluated for high performance despite having equal or higher educational qualifications


                                                 11
         Case 1:21-cv-00576-EGS Document 1 Filed 03/04/21 Page 12 of 42




and working equally or harder than their non-Asian peers. This disparity reflects racial and national

origin bias by Mr. Flanagan.

       54.     Mr. Flanagan gave Dr. Shao (reflecting the Asian Division’s performance) a

“Successful” rating for FY2019 instead of “Commendable” or “Outstanding.” All other Chiefs

supervised by Mr. Flanagan (except for the Science, Technology and Business Division Chief who

was harassed by Mr. Flanagan because of his age) received a “Commendable” or “Outstanding”

rating from Mr. Flanagan for an equivalent or lesser performance, as evidenced by the Division

annual reports and Dr. Shao’s accomplishments.

       55.     Within the Asian Division, the 2019 the performance ratings for the 22 staff members

were as follows: 4 “Outstanding,” 15 “Commendable,” and 3 “Successful.” Dr. Shao was one of

three staff members who received a “Successful” rating. The other two staff members who received

“Successful” ratings were GS-8 technicians who had received disciplinary suspensions without pay

for up to 20 work days.

       56.     A reasonable person aware of the above facts would recognize that the glaring and

otherwise inexplicable disparity appears to arise from the discriminatory animus toward Asians and

Asian-Americans that motivates Mr. Flanagan when charged with making employment-related

decisions.

       57.     Dr. Shao challenged Mr. Flanagan’s markedly reduced performance appraisal as

unfair and unsubstantiated. Mr. Flanagan was never able to pinpoint any "real" mistakes in Dr.

Shao’s work. Nor had Mr. Flanagan identified any deficiencies. He did not make any negative

comments with regard to Dr. Shao’s performance.

       58.     But Mr. Flanagan insisted that Dr. Shao, whose evaluation was based on the Asian


                                                 12
         Case 1:21-cv-00576-EGS Document 1 Filed 03/04/21 Page 13 of 42




Division’s annual performance accomplishments, should be given a lower "Successful" rating than

he gave to Dr. Shao’s fellow Chiefs of international collection divisions who are White.

       59.     Mr. Flanagan did not change the rating despite Dr. Shao’s request that he do so.

       60.     There is no non-discriminatory reason why the similarly-situated international

collection divisions’ chiefs who are White were treated more favorably in terms of Mr. Flanagan’s

rating and performance award in 2019.

       61.     Tien Doan is another Asian Division employee who was directly slighted in favor of

a White colleague. Mr. Doan is Vietnamese American and has worked for the Library for more than

17 years. Mr. Doan serves as Special Assistant to Dr. Shao and as the Automation Office

Coordinator. Dr. Shao also appointed him as Recommending Officer for Vietnamese material.

       62.     On December 4, 2019, Mr. Flanagan told Dr. Shao that he periodically recommended

staff to meet with Associate Librarian for Library Services Robin Dale. These were to be one-on-one

meetings with the Associate Librarian.

       63.     Arranging these meetings is not a typical responsibility of the Director of GICD and

had not been offered prior to Mr. Flanagan’s appointment.

       64.     These one-on-one meetings are widely regarded as prestigious opportunities for

library employees to meet with a Library senior manager.

       65.     Asian Americans have been under-represented in the meetings with the Associate

Librarian that were arranged by Mr. Flanagan for GICD employees.

       66.      Dr. Shao recommended that Mr. Flanagan invite Mr. Doan to meet with the

Associate Librarian because of his consistent high-level performance and his 17 years of service.

       67.     Dr. Shao regarded it as highly appropriate to provide this opportunity to Mr. Doan


                                                13
         Case 1:21-cv-00576-EGS Document 1 Filed 03/04/21 Page 14 of 42




especially considering the Library’s publicly stated assertion affirming the desirability of racial

diversity in the Library’s activities and because 70 percent of the Asian Division’s staff are Asians,

and that Asian Americans have been under-represented in such prestigious activities.

       68.     Despite Dr. Shao’s strong basis for his recommendation of Mr. Doan for this

prestigious opportunity Mr. Flanagan chose a White employee for this opportunity.

       69.     Mr. Flanagan’s rejection of Dr. Shao’s recommendation of Mr. Doan as a particularly

appropriate staff member to meet with the Associate Librarian struck Dr. Shao and other Library

employees as an intentional slight and disparagement of Dr. Shao, done in a manner to undermine

Dr. Shao’s authority and status as Chief of the Asian Division.

       70.     That Mr. Flanagan did so without providing any specific reasons or requesting an

alternate candidate from Dr. Shao reinforced the perception that Mr. Flanagan’s action manifested

anti-Asian animus towards Dr. Shao.

       71.      Instead of communicating with Dr. Shao regarding his decision to reject Mr. Doan,

Mr. Flanagan, without discussing it with either Dr. Shao or with Qi Qiu, directly reached out to

recommend that another employee, Jonathan Loar, a South Asian reference librarian supervised by

Qi Qiu have the opportunity to meet with the Associate Librarian.

       72.     Qi Qiu is Head of Scholarly Services in the Asian Division and supervises 10

reference librarians, including Mr. Loar.

       73.     Mr. Loar is a White male whose 2019 performance rating was lower than Mr. Doan’s

and who has worked for the Library for only three (3) years.

       74.     In this way Mr. Flanagan intentionally slighted and disrespected the contributions of

Dr. Shao and other Asian Americans employed by the Library; an act that contributed to the ongoing


                                                 14
         Case 1:21-cv-00576-EGS Document 1 Filed 03/04/21 Page 15 of 42




hostile work environment at the Library.

       75.     Mr. Flanagan demonstrated his aggressive animus towards Asian Americans which

had created and maintained the ongoing hostile work environment that Dr. Shao and other Library

employees experience in another incident involving Mr. Doan.

       76.     Another incident contributing to the maintenance of the hostile work environment

based on invidious discrimination against employees based on their race (Asian) and national origin

(Vietnam) occurred during a WebEx teleconference meeting on April 1, 2020, which three Asian

Americans (Mr. Doan, Ms. Qi Qiu, and Dr. Shao) attended with Mr. Flanagan.

       77.     When Mr. Doan, who as Dr. Shao’s special assistant had been in charge of the Asian

Division website migration project since December 17, 2019, suggested some website migration

questions during the meeting, Mr. Flanagan retorted, “Whatever you are doing, you need to make

me happy.”

       78.     Upon information and belief, Mr. Flanagan’s interjection of himself in that situation

was perceived as inappropriate, hostile and disrespectful and it affected Mr. Doan adversely. Two

Asian Americans Qi Qiu and Dr. Shao who were present, were offended and shocked by Mr.

Flanagan’s interjection.

       79.     Upon information and belief, Mr. Flanagan has far less experience in Website Works

than Mr. Doan, who had more than 17 years’ experience as Webmaster of the Asian Division and

had been the lead developer for a Learning Content Management program in the engineering

department at the University of Maryland and the co-lead software developer for GM’ s Fuel Cell

program. He has a Bachelor of Science degree in electronic engineering from the University of

Pennsylvania and a Master in Computer Science from the Rochester Institute of Technology.


                                                15
         Case 1:21-cv-00576-EGS Document 1 Filed 03/04/21 Page 16 of 42




       80.     Discontent within the GICD has increased since Mr. Flanagan became the Director,

especially among Asian, Hispanic, and African American employees, including the individuals who

are risking possible retaliation to be witnesses.

       81.     Since the historic decision in Cook v. Boorstin, 40 Fed. R. Serv. 2d (Callaghan) 1213

(D. D.C. 1984), Library employees have filed more than 50 cases alleging unlawful job

discrimination and retaliation. The Library has paid a considerable sum in damages to these and

other victims of unlawful discrimination, harassment and retaliation.

       82.      In his capacity as a manager at the Library, Dr. Shao made persistent efforts to try

to set a positive example and to be alert to and eliminate unlawful discrimination against Library

employees, to bolster minority representation in order to end a decades-long struggle with

discrimination, and to expand diversity in the workforce.

       83.     The harassment and hostile work environment Mr. Flanagan created altered the terms

and conditions of Dr. Shao’s employment at the Library.

       84.     The offensive and unwelcome harassment occurred because Dr. Shao is Asian, was

born in China, and is a senior citizen.

       85.     Mr. Flanagan knew, or should have known, that his various actions and certain

failures to act created and maintained a hostile work environment, but he and the Library failed to

take any steps to prevent the continued harassment and failed to take prompt remedial action.

       86.     Dr. Shao perceived the work environment as hostile and harassing and a reasonable

person in his position would view the work environment as hostile and harassing.

       87.      Dr. Shao was assigned by Mr. Flanagan to conduct outreach duty for a November

14, 2018 visit by the Ambassador of Bangladesh.


                                                    16
         Case 1:21-cv-00576-EGS Document 1 Filed 03/04/21 Page 17 of 42




       88.     Outreach duty is routinely handled by the Visitor Engagement Office, with the Asian

Division’s role limited to receiving visitors in the Asian Reading Room and to showing the Asian

collections and services.

       89.     After the event, Mr. Flanagan severely criticized Dr. Shao’s coordination of this

event, even though the Ambassador and internal staff involved with the event were all very satisfied

with the Ambassador’s visit, and the event was executed on par with standards of events executed

by non-Asian Division Chiefs. Mr. Flanagan had criticized the event unjustly, and in stark contrast

to the positive feedback received from the Bangladesh Embassy and other officials.

       90.     Dr. Shao was chastised as if he were a child after the planned visit to the Asian

Division by a high-level diplomat from Bangladesh Embassy. Plans were changed at the last minute

and Dr. Shao was not available when Mr. Flanagan expected him to meet the diplomat.

Arrangements for such visits are the responsibility of the Visitor Engagement Office, not the

custodial division, in this case the Asian Division. Dr. Shao was not at fault, but Mr. Flanagan used

hostile and negative language to communicate with Dr. Shao.

       91.     Mr. Flanagan abruptly changed typical Library protocol and procedures for handling

outreach duty, even though the Chief of Visitor Engagement Office, which typically handles these

events, agreed to execute the event. Mr. Flanagan particularly targeted Dr. Shao, the Asian Division

Chief, even though the Chief of Visitor Engagements Office, Ms. Giulia Adelfio, agreed to greet the

Ambassador, which was part of her routine job.

       92.     Mr. Flanagan has not directed any of the other division Chiefs who are non-Asian to

perform the same outreach duty, which is atypical of a Chief’s usual responsibilities.

       93.     Mr. Flanagan never expressed this type of criticism against non-Asian Division Chiefs


                                                 17
         Case 1:21-cv-00576-EGS Document 1 Filed 03/04/21 Page 18 of 42




about receiving foreign visitors.

       94.       Mr. Flanagan himself originally agreed to come to the event, but did not show up.

       95.       Mr. Flanagan said nothing about his own absence but chose to mischaracterize a

successful visit to the Asian Reading Room as a poorly organized event for which he assigned

unwarranted blame to Dr. Shao.

       96.       Mr. Flanagan’s entirely unwarranted disparagement clearly shows his prejudice

against Dr. Shao, the Asian Division and Asian Americans.

       97.       Upon information and belief, current Asian Division personnel all feel unwarranted

displeasure from Mr. Flanagan even though they work just as hard, if not harder, than their non-

Asian colleagues and their accomplishments often exceed some of their non-Asian colleagues.

       98.       Mr. Flanagan has shown he is unable to be fair to Dr. Shao and other People of Color.

       99.       Another example of aggression Mr. Flanagan directed specifically toward Dr. Shao

and not toward other non-Asian chiefs occurred on August 30, 2019, when Mr. Flanagan directed

Dr. Shao to “organize all FYIs in common categories.”

       100.      During the past seven years that Dr. Shao has served as Chief of the Asian Division,

this way of organizing FYIs had never been requested, nor is it the typical protocol for organizing

these matters.

       101.      This directive was not sent to any other chiefs who are non-Asian. To re-organize

all Dr. Shao’s activity and FYIs per Mr. Flanagan’s direction was a very time-consuming and

unnecessary task and a very unfair assignment, as confirmed by Grant Harris, Chief of European

Division, who told Dr. Shao that he had never received such a request from Mr. Flanagan.

       102.      Grant Harris also pointed out: “I think it’s almost redundant to say that they be


                                                  18
         Case 1:21-cv-00576-EGS Document 1 Filed 03/04/21 Page 19 of 42




organized under common categories. Any FYI emails concerning, for example, item-level barcoding

could be all discussed under one agenda item of barcoding, or item-level barcoding.”

       103.    On a regular and persistent basis since Mr. Flanagan was named GICD Director and

became Dr. Shao’s supervisor, Dr. Shao has experienced numerous crude microaggressions from Mr.

Flanagan with frequent verbal, nonverbal, and environmental slights, snubs, or insults, most of which

appear to be intentional.

       104.    Mr. Flanagan communicates hostile, derogatory, or negative messages towards Dr.

Shao and seeks to dominate and silence Dr. Shao rather than work with him. This occurs because

of Dr. Shao’s race (Asian) and national origin (China).

       105.    Mr. Flanagan deliberately and regularly fails and refuses to timely respond to many

of Dr. Shao’s work reports and requests, making it very hard to work with him in conducting Library

business.

       106.    The harassment and hostile work environment created by Mr. Flanagan became

pervasive and altered the terms and conditions of Dr. Shao’s employment at the Library.

       107.    The harassment was offensive and unwelcome and occurred because Dr. Shao is

Asian and was born in China.

       108.    Mr. Flanagan knew, or should have known, that his various actions and certain

failures to act created and maintained a hostile work environment, but he and the Library failed to

take any steps to prevent the continued harassment and failed to take prompt remedial action.

       109.    Dr. Shao perceived the work environment as hostile and harassing and a reasonable

person in his position would have viewed the work environment as hostile, harassing and unlawfully

discriminatory.


                                                 19
         Case 1:21-cv-00576-EGS Document 1 Filed 03/04/21 Page 20 of 42




       110.    Mr. Flanagan has repeatedly demonstrated his racially motivated negative bias and

discrimination against Asian American employees in the Asian Division, while showing positive bias

and favor towards White employees.

       111.    During one COVID-19 check-in meeting with the Chiefs and reading room heads of

GICD in April 2020, Mr. Flanagan rudely interrupted Dr. Shao as he was making suggestions. Dr.

Shao was embarrassed and belittled by Mr. Flanagan’s public remarks. As a result, Dr. Shao has

been silent in most GICD meetings.

       112.    Mr. Flanagan did not denigrate White employees.

       113.    In 2020, the Asian Division, under the Dr. Shao’s leadership, successfully organized

two public programs despite the COVID-19 pandemic. The first was “Boundaries and Brigands:

James McCarthy and the Mapping of Siam,” a February 25 lecture presented by Harold Meinheit,

a former U.S. State Department officer; it was organized by an Asian-American reference librarian,

Joshua Kueh. The second was a October 29 panel discussion on “The Preservation and Presence of

Textiles in Library and Museum Collections.” One of the presenters was Eiichi Ito, a Japanese

reference librarian in the Asian Division. The second event was organized by two White reference

librarians, Charlotte Giles and Jonathan Loar.

       114.     Mr. Flanagan showed racial microaggressions towards the Asian American librarians

in his recognition and evaluation of the two programs. Mr. Flanagan expressed no recognition or

feedback on the February program, even though he was aware of and approved this program ahead

of time. In sharp contrast, after the conclusion of the October program, Mr. Flanagan bypassed two

levels of supervisors – the Head of Scholarly Services section who supervises all reference librarians

and the Chief of the Asian Division – to directly acknowledge two White librarians, without even


                                                 20
         Case 1:21-cv-00576-EGS Document 1 Filed 03/04/21 Page 21 of 42




mentioning the contribution of the Japanese reference librarian Eiichi Ito to the program. As the

Director of GICD, Mr. Flanagan’s evaluation and judgement on a public program is important and

carries significant weight, and his actions – or in this case the lack of any recognition – clearly once

more reveals his biases against the Asian American employees. These micro-inequities are

demonstrated through his different treatments of different employees based on their race.

        115.    Mr. Flanagan continually refuses to recognize achievements made by Asian

Americans. He has failed to demonstrate any commitment to fostering a diverse and inclusive

culture within his directorate, failing to support diversity programs and a balanced and diverse

representation from different groups and grade levels. Mr. Flanagan has instead chosen to surround

himself with like-minded White chiefs and employees, cutting himself off from interactions with

other staff, including Asian American subordinates in the Asian Division. As a result, Mr. Flanagan

has not created a culture that nurtures new or diverse ways of thinking, and has done so in part by

failing to build relationships with employees of differing races.

        116.    Mr. Flanagan lacks interest in serving as a unifying leader within the Library. He

does not try to unite all staff members of difference races, to the point that he does not even pretend

to try to do so. Instead, he tries to divide White people and people of color within his Directorate.

His focus is generally on leveraging his power most explicitly for the sake of the benefits of the

White people who support him. He disparages those people of color within the Directorate who

challenge or criticize him. By continuing to promote these racial biases, Mr. Flanagan antagonizes

the racial differences among GICD employees, rather than seeking ways to unify them all.

        117.    When he unreasonably delayed and then rejected Dr. Shao’s proposed Notice of

Proposed Adverse Action, Mr. Flanagan was recognized by both Asian Division staff and the


                                                  21
         Case 1:21-cv-00576-EGS Document 1 Filed 03/04/21 Page 22 of 42




employee proposed to be disciplined, as having intended to ridicule Dr. Shao’s adherence to the

applicable Library rules and to embarrass Dr. Shao with the imposition of this unprofessional

outcome.

       118.     Mr. Flanagan knew that WeChat was a Chinese social media platform censored by

Chinese authorities. Even though Dr. Shao told Mr. Flanagan several times he had stopped using

WeChat after Congressional members had raised concerns about security related to Chinese social

media including WeChat, on December 5, 2019, Mr. Flanagan deliberately used an unapproved

WeChat message out of context in order to support his challenge to Dr. Shao regarding a Notice of

Proposed Adverse Action he had issued on October 7, 2019.

       119.    Mr. Flanagan violated the regulation prohibiting the use of staff’s private text

messages without a court order in an adverse action case investigation. Since “WeChat” is not

considered to be a “safe” social media to employ in the context of the Library and its operations, Mr.

Flanagan should not have used this piece of a text message for the ongoing investigation.

       120.    In fabricating this issue to impugn Dr. Shao’s integrity, Mr. Flanagan once again

discriminated against Dr. Shao because of his race (Asian) and national origin (China), implying

without any evidence that he continued to use WeChat, the Chinese social media platform, regardless

of the fact that the Office of the General Counsel knew that Dr. Shao strongly opposed any

censorship within the WeChat platform.

       121.    When Dr. Shao became aware of unauthorized access to the secured rare book area

in Deck 16 by a supervisor, a technician and three Librarians without his approval, he immediately

reported it to HCD Employee Relations. However, on October 30, 2019, Mr. Flanagan claimed that

Dr. Shao had waited too long to impose discipline. Dr. Shao had contacted HCD which conducted


                                                 22
         Case 1:21-cv-00576-EGS Document 1 Filed 03/04/21 Page 23 of 42




and investigation and then concluded that a suspension was warranted. When HCD suggested that

Dr. Shao could either issue an adverse action or issue a reminder to all Asian Division staff of access

to rare material secure areas in the Asian Division and on the updated rare book vault and cages

access policy and procedures. On August 7, 2019, Dr. Shao immediately issued the directive

authored by HCD.

V.     DISCRIMINATION CONTINUES AND PROMPTS A SECOND COMPLAINT

       122.    When Dr. Shao disclosed a suspected violation of Library regulations, he feared

retaliation or reprisal by Mr. Flanagan. Mr. Flanagan overturned Dr. Shao’s adverse action proposal

regarding the hiring of an unqualified candidate for a GS-1410-13 supervisor position. Mr. Flanagan

completely ignored Dr. Shao’s report of dishonesty in the translation from Chinese to English of the

applicant’s overseas education credentials. In the Library, where employees are encouraged to

report violations of mismanagement and workplace rights, it is important for offices like the Human

Capital Division (“HCD”), OIG, and OCWR to serve as regulatory bodies where employees can

report these incidents without fear.

       123.    Dr. Shao assisted and collaborated on an investigation by the Human Capital Division

(“HCD”) concerning an internal candidate who was erroneously selected for a GS-1410-13 position

in violation of Library regulations.      Dr. Shao and HCD believed that the employee had

misrepresented her overseas education credentials. With HCD’s guidance, Dr. Shao issued a Notice

of Proposed Adverse Action.

       124.    On October 7, 2019, the HCD drafted a statement and asked Dr. Shao to issue a

Notice of Proposed Adverse Action (“NPAA”) proposing to return the selectee to her prior grade and

position. The NPAA was served on October 7.


                                                  23
         Case 1:21-cv-00576-EGS Document 1 Filed 03/04/21 Page 24 of 42




       125.    Mr. Flanagan then falsely accused Dr. Shao of using WeChat, a Chinese social media

platform censored by Chinese authorities. Subsequently, on December 5, 2019, Mr. Flanagan

collaborated with the employee to use a WeChat message to interrogate Dr. Shao about the NPAA.

       126.    On January 9, 2020, HCD issued a memorandum determining that the internal

selectee did not meet the basic education requirement for the position of Supervisory Librarian.

HCD concluded that she had been promoted in error because her submission of transcripts showed

that she had not met the educational requirements for the position.

       127.    On January 24, 2020, Mr. Flanagan issued an Addendum to the NPAA issued on

October 7, 2019. The Addendum included a memo by Karen Caldwell, HCD’s Supervisory Program

Specialist, stating that HCD had determined that the selectee had not met the basic education

requirement for the position of Supervisory Librarian.

       128.    On July 24, 2020, Mr. Flanagan rescinded the NPAA without explaining why the

selectee had now become qualified for the position or why he withdrew the NPAA to let her remain

in the GS-1410-13 position.

       129.    In the academic and professional world, of which the Library is a part, such

misrepresentation is a serious form of misconduct.

       130.    Mr. Flanagan ignored the Library’s rules and Federal laws and overturned the adverse

action proposal. Several months beyond the time period to act on the proposed adverse action Dr.

Shao had issued, Mr. Flanagan continued to fail and refuse to support the proposed adverse action

with regard to the selectee, but instead rescinded the NPAA, which was perceived to undermine Dr.

Shao’s authority.

       131.    On December 28, 2020, Dr. Shao filed a second claim with the Office of


                                                24
         Case 1:21-cv-00576-EGS Document 1 Filed 03/04/21 Page 25 of 42




Congressional Workplace Rights. The second claim alleged discrimination and harassment on the

basis of race, color, national origin, and age. The second claim also alleged retaliation because Dr.

Shao had initiated proceedings, filed a claim, or testified, assisted, or participated in a hearing or

other proceeding under the CAA.

       132.    Mr. Flanagan has implied that Dr. Shao lacks knowledge about the Asian Division’s

management. In fact, Dr. Shao’s commitment to excellence among the Asian Division staff has been

recognized since 2012. His commitment has been expressed in thorough engagement and

supervision of others.

       133.    Throughout the COVID-19 pandemic, Dr. Shao maintained his commitment to his

Division team, often teleworking for more than ten (10) hours per day. Dr. Shao informed Mr.

Flanagan of his teleworking and the stress that the pandemic and teleworking had caused for him and

his staff. The Librarian of Congress had stressed several times that employee safety, including both

physical and mental health, remain her highest priority during the pandemic. Library management

implemented guidelines for more flexible work schedules and leave options for employees, including

administrative leaves for care-giving.

       134.    However, Mr. Flanagan held more meetings than any other directorates for Chiefs and

created weekly newsletters for GICD asking each division to contribute weekly and edit it in rotation,

which no other directorates in the Library had been doing. Mr. Flanagan intentionally added

workloads to Chiefs like Dr. Shao, requiring them to work more hours than before the pandemic,

On January 6, 2021, during a one-on-one meeting in which Dr. Shao informed Mr. Flanagan about

his overtime work hours, Mr. Flanagan did not sympathize, but instead criticized Dr. Shao for

working on many trivial matters (which Mr. Flanagan had assigned) and not focusing on unspecified


                                                 25
         Case 1:21-cv-00576-EGS Document 1 Filed 03/04/21 Page 26 of 42




“high level” issues.

       135.    Mr. Flanagan maintained a very hostile and unfriendly attitude towards Dr. Shao. As

Director of GICD, Mr. Flanagan made no efforts to communicate with Dr. Shao to improve working

relations. Instead, he severely misconstrued the situation to his supervisor, Associate Librarian

Robin Dale, as indicated through her knowledge of the situation in her communications to Dr. Shao

on November 10, 2020.

       136.    Mr. Flanagan attempted to micromanage Dr. Shao’s work. Mr. Flanagan falsely

complained in October 2019 that Dr. Shao had not reached a consensus with a supervisor regarding

an agreement with the Korea Foundation. In fact, Dr. Shao had just given the Director and this

supervisor some advice concerning previous dealings with the Korea Foundation. This supervisor

was more than happy to work with Dr. Shao and the agreement had been signed by the Deputy

Librarian and the Korea Foundation in July 2019.

       137.    In October 2019, Mr. Flanagan criticized the amount of time he inaccurately believed

Dr. Shao physically spent in his office. He falsely criticized Dr. Shao for overemphasizing areas

which Mr. Flanagan did not take a personal interest in and under-emphasizing areas which seemed

less important to Mr. Flanagan, including cataloging unprocessed rare books to increase their

availability to Library users.

       138.    Dr. Shao emphasized areas like cataloging rare collections in fulfillment of the first

objective of the Library’s user access goal. He implemented the OIG’s recommendations that the

Asian Division pursue cataloging to ensure the security and safety of its valuable assets.

       139.    One of the examples of Mr. Flanagan’s microaggressions against Dr. Shao was related

to the Manchu rare materials cataloging project, which was successfully completed in August of


                                                26
         Case 1:21-cv-00576-EGS Document 1 Filed 03/04/21 Page 27 of 42




2020. Rather than commending Dr. Shao for devising and carrying out the cataloguing of the

Manchu collection, Mr. Flanagan criticized Dr. Shao for how the project was rolled out and

accomplished.

       140.     On October 30, 2019, Mr. Flanagan groundlessly denigrated the Manchu rare

collection cataloging project and alleged, falsely, that Dr. Shao had intentionally delayed it. Mr.

Flanagan unfairly characterized the unique and challenging project that Dr. Shao’s Asian Division

staff and a contractor had successfully carried out to be “a project in a mess.”

       141.     Mr. Flanagan criticized Dr. Shao for a delay in the contract of the Manchu language

cataloger whom Dr. Shao had hoped to hire on a temporary contract. Because of the delay, the

potential contractor took a different job and was unavailable. Dr. Shao was not responsible for the

delay. Mr. Flanagan stated that Dr. Shao should have kept this possible contractor from taking

another position. With his wide and strong professional network, Dr. Shao was able to hire Philip

Melzer, a former Library senior cataloger and retired ASME Chief, to do this work when Library

funds were available.

       142.     Dr. Shao had taken additional responsibility for cataloging rare material that had been

in the collection for decades, but had not been cataloged.

       143.     The Manchu collection cataloging project was significant for the Library’s mission

because until the material in the collection could be cataloged and online, it was not accessible to

the vast majority of Library users.

       144.     The Asian Division had never previously been tasked with any cataloging

responsibility, so cataloging anything is work above and beyond the normal mission of the division.

To have undertaken and accomplished anything at all in this area was widely recognized as worthy


                                                  27
         Case 1:21-cv-00576-EGS Document 1 Filed 03/04/21 Page 28 of 42




of praise, not the unwarranted criticism asserted by Mr. Flanagan.

       145.    Mr. Flanagan’s unwarranted criticism of Dr. Shao regarding the Asian Division’s

Manchu rare book materials cataloging project was done because of Dr. Shao’s race (Asian) and

national origin (China).

       146.    Mr. Flanagan did not follow Library general practices of appointing Acting Directors

on the basis of seniority. On November 23 and December 23, 2020, Mr. Flanagan emailed the staff

that he would be on vacation from November 24 to 27 and from December 24 to 31.

       147.    Although Dr. Shao is a Senior Level Chief and was available during both periods, Mr.

Flanagan instead selected to serve as Acting Director persons who had substantially less seniority

and were in lower pay grades classifications than is Dr. Shao.

       148.    In July 2020, Dr. Shao worked with Ann Roddy (China Section Head, Asian and

Middle Eastern Division, Acquisitions and Bibliographic Access Directorate (“ABA”)) and Jessalyn

Zoom (Asian and Middle Eastern Division Chief, ABA Directorate) to propose that Asian Division

processing technician Ruijing Chen (an Asian American female) detail in the China Section, as its

Asian and Middle Eastern Division needed additional assistance with processing incoming Chinese

materials. Several unique circumstances were considered in this detail, including a large backlog

of new materials due to the delays caused by the COVID-19 pandemic.

       149.    Ms. Chen’s initial detail period was from August 2 to September 27, 2020. Based

on Ms. Roddy’s performance review, Ms. Chen was trained by a senior technician in the China

Section and became proficient in importing copycat records, creating IBC records, LCCN labeling,

and shelf labeling. Additionally, Ms. Chen willingly assisted with any task assigned to her. She

assisted with pandemic-born duties and shared responsibilities, such as opening boxes, shelving new


                                                28
         Case 1:21-cv-00576-EGS Document 1 Filed 03/04/21 Page 29 of 42




materials by vendors, and delivering book carts to the Binding and Collections Cure Division. The

China Section’s priorities during this detail were strictly to maximize production for the last two

months of FY2020, to which Ms. Chen made an outstanding contribution.

        150.   Upon the end of Ms. Chen’s detail, a 30-day extension of the detail was requested and

approved. At the end of the extension, a permanent reassignment was requested to continue

supporting the China Section’s work, as continued works within the field of copy cataloguing and

maintaining China Section’s workflow remained.

        151.   This permanent reassignment was supported and approved by all parties, including

Asian Division Chief Dr. Shao, ASME Chief Jessalyn Zoom, and ABA Director Beacher Wiggins.

The finances of the reassignment were also approved by Library Services Financial Management

Director Lieselotte Stubbs. This reassignment was deemed in the best interest of the Library by both

Asian Division and ASME/ABA. Mr. Flanagan was also made aware of this reassignment request

during the Asian Division and ABA’s approvals processes, during which he neither commented nor

objected. When the reassignment was due for approval by Mr. Flanagan, he denied the reassignment

and overturned Dr. Shao’s staffing decision related to his own division, for no specific reason. Mr.

Flanagan’s violation of diversity and equal opportunity principles constituted retaliation against Dr.

Shao.

        A.     FY2020 ANNUAL PERFORMANCE APPRAISAL AND RATING

        152.   On September 17, 2020, Mr. Flanagan sent Dr. Shao an email regarding the End-of-

Year SL Performance Cycle. He included an attachment “2017 - 2019 Library of Congress Senior

Executive Composite Rating Distribution vs. 2016 Senior Executive Service (SES) Federal

Average.” The email stated, in pertinent part, as follows:


                                                 29
         Case 1:21-cv-00576-EGS Document 1 Filed 03/04/21 Page 30 of 42




       Note the October 2 deadline as the due date for accomplishments to be added in
       USAP. And please send me a draft of your goals in advance of the October 9
       deadline, so we can review together before you submit. If you have any questions
       about the process, timeline, or USAP, please let me or Tyanne [Rodgers] know.

       153.    Dr. Shao sent Mr. Flanagan a draft of his annual performance goals for FY2020 on

October 2.

       154.    Mr. Flanagan did not contact Dr. Shao again until October 28, when he emailed the

following: “Attached is the narrative performance review for FY20. I will schedule time for us to

discuss.” A true and correct copy of the Narrative is attached hereto as Complaint Exhibit 2.

       155.    The five Narrative critical elements are: Leading Change, Leading People, Business

Acumen, Building Coalitions, and Results Driven. In Leading Change, Mr. Flanagan acknowledged

Dr. Shao’s efforts in “plac[ing] the emphasis on developing the digital collections” during the

unprecedented COVID-19 pandemic-related shutdown of the Library of Congress, and that “the

division also provided services during a time when ILL services for Asian studies collections at other

American research libraries are extremely limited.” In Leading People, Mr. Flanagan noted the

factual accomplishments of Dr. Shao to “ensure continuity of communications through regular online

meetings, and discussions with staff” and Dr. Shao’s support “of staff-related development,” but

does not portray the true significance and value of these accomplishments. In Business Acumen, Mr.

Flanagan notes the Manchu cataloging project, but not the scope and breadth of the accomplishment.

       156.    Dr. Shao was completely blindsided by Mr. Flanagan’s Narrative performance review

and the proposed ratings. In addition, Mr. Flanagan tremendously downplayed or simply fully

neglected to mention Dr. Shao’s various contributions and accomplishments to the Library Service’s

Annual Performance Goals and the Librarian’s high priority initiatives in FY2020.



                                                 30
         Case 1:21-cv-00576-EGS Document 1 Filed 03/04/21 Page 31 of 42




       157.    On October 30, 2020, the last day for Senior Level performance appraisal, Mr.

Flanagan met with Dr. Shao for less than 30 minutes to review the performance appraisal. When Dr.

Shao asked him to reconsider the ratings, he refused to do so. He did not respond to any of the issues

Dr. Shao raised regarding the Narrative and its low ratings. Mr. Flanagan did not mention anything

about the Executive Development Performance for FY2021, which Dr. Shao had filled out and

signed before uploading it to USAP for his review, approval, and signature.

       158.    After the meeting, Dr. Shao sent an e-mail to Mr. Flanagan stating his disagreement

with the rating. Dr. Shao wrote that

       I request you to adjust your ratings in all five critical elements of performance before
       the final rating becomes official. If you are unwilling to do so on the basis of the
       justifications that I have already provided during the discussion today, I will be
       obliged to follow the procedure stated in LCR 9-1610.15. It is clear to me that your
       current rating does not accurately and fairly reflect my accomplishments in the Asian
       Division and this inappropriate rating is both retaliatory and discriminatory.

       159.    The performance appraisal was self-contradictory – although the descriptive Narrative

were factual and appeared very positive, it did not translate into the actual numeric ratings given,

leading to an overall rating of “Successful.” Dr. Shao had obviously accomplished and exceeded

many of both the Asian Division and overall Library of Congress’ goals in FY2020, as evidenced

by the Asian Division FY2020 Annual Report and Dr. Shao’s performance accomplishments.

       160.    Mr. Flanagan’s “Successful” rating was unsubstantiated and unfair. Throughout the

entire rating period, Mr. Flanagan never sent or expressed any guidance or feedback about Dr. Shao’s

management of the Asian Division even though they had bi-weekly, one-on-one meetings. Even

during the mid-year progress review in June 2020, Mr. Flanagan did not provide any

recommendations or guidance that would suggest that Dr. Shao was not on track to reach a rating



                                                 31
         Case 1:21-cv-00576-EGS Document 1 Filed 03/04/21 Page 32 of 42




of “Commendable” or “Outstanding.”

       161.    Mr. Flanagan’s narratives and ratings are not reflective of Dr. Shao’s annual

performance accomplishments. Dr. Shao has consistently demonstrated a very high level of

performance, beyond that required for successful performance in all critical elements. He is a proven

and highly effective leader and has consistently exceeded established performance expectations.

       162.    On November 4, 2020, Dr. Shao asked Associate Librarian Robin Dale to review his

annual performance rating, which he believed did not truly reflect his level of performance and

unfairly underrated his performance and contribution to the Asian Division and to the Library.

       163.    Also on November 4, 2020, Dr. Shao notified the Library’s Workplace Performance

Management Team that Mr. Flanagan had not provided any feedback throughout the appraisal period

to warrant the performance rating he received.

       164.    On November 10, 2020, Ms. Dale replied and stated that she concurred in two critical

elements of Mr. Flanagan’s appraisal, but found three critical elements in which she believed

additional information supported a higher rating. She stated that Dr. Shao should meet with Mr.

Flanagan by November 30 to discuss FY2021 performance planning. Ms. Dale stated that the Asian

Division led by Dr. Shao had been a consistently strong contributor in achieving GCID and Library

Services goals. Ms. Dale stated that 2020 had been a challenging year and commendable work was

done even under difficult circumstances.

       165.    On December 20, 2020, the Performance Review Board responded to Dr. Shao.

Although the Board recommended a change of the “Successful” rating in two critical elements to

“Commendable,” the recommendation did not change the overall adjectival rating for the FY2020

appraisal period. Dr. Shao’s rating remained “Successful.”


                                                 32
         Case 1:21-cv-00576-EGS Document 1 Filed 03/04/21 Page 33 of 42




       166.    In FY2020, especially under the circumstances of the COVID-19 pandemic, Asian

Division staff members under Dr. Shao’s leadership have been continuously and consistently

delivering high-quality work, pivoting swiftly to maintain uninterrupted user services as well as to

enhance telework productivity. The work of Asian Division has also been recognized and

acknowledged by other divisions—it maintained excellent cooperative working relationships with

the Asian and Middle Eastern Division of the Acquisitions and Bibliographic Access Directorate,

the Preservation Directorate, and the Overseas Field Offices. The Asian Division consulted with the

Office of General Counsel on the Library’s policies, worked with HCD closely on hiring and conduct

issues, and received positive comments from the Office of Inspector General in its audit report. The

Asian Division’s digitization projects have continued to make steadfast progress.

       167.    Dr. Shao continued to seek innovative ways to tackle uncatalogued rare collections

such as Manchu rare material collection and to automate and standardize work on all fronts. His

leadership of the Asian Division during FY2020 should have been assessed as consistently

contributing positively beyond established expectations towards the achievement of the Asian

Division’s performance goals in the development of the Library Services’ strategic plan, as well as

in the accomplishments of the Library’s mission.

       168.    Dr. Shao’s enduring efforts involve an engaged management style that led to

increased performance metrics for the fiscal year, with statistics doubling and tripling in some areas.

Under his leadership, Asian Division staff continued producing high-quality and innovative work,

and indeed have been recognized and acknowledged by other divisions for their fine service.

       169.    There are four (4) divisions of international collections in GICD, which are

comparable owing to similar management duties and collection responsibilities.           Their annual


                                                  33
          Case 1:21-cv-00576-EGS Document 1 Filed 03/04/21 Page 34 of 42




reports and the accomplishments of their Chiefs make evident that under Dr. Shao’s leadership the

Asian Division performance and his accomplishments in FY2020 outperformed that of the other

three divisions. However, the Chief or Acting Chief of the other three divisions received either

“Outstanding” or “Commendable” ratings in FY2020 performance appraisals. Notably, all three are

White.

         170.   As the most senior and experienced Chief in international collections divisions, Dr.

Shao provided great help and guidance to the Chiefs and Acting Chief of the other three divisions,

including Mr. Flanagan, who became Acting Chief of the African and Middle Eastern Division in

February 2019.

         B.     EXCLUSION FROM SEARCH COMMITTEES

         171.   Library regulations require that a Senior Level search panel must consist of members

who occupy Senior Level positions.

         172.   There are usually three members involved in any search panel. They should have

relevant experience to rely on within that search panel.

         173.   Before Mr. Flanagan became GCID Director, Dr. Shao had served as search panel

member 14 times, including two searches for GS-15 Supervisory Librarian for acquisitions and

collections in which he served as Subject Matter Expert. Dr. Shao served as Selecting Officer 11

times.

         174.   Acquisitions and Bibliographic Access (“ABA”) Director Beacher Wiggins invited

Dr. Shao to serve on search panels when the ABA searched for a new African and Middle Eastern

Division Chief in 2019 and for a Director of the Islamabad Field Office in 2017. Both positions

were related to international collections.


                                                 34
         Case 1:21-cv-00576-EGS Document 1 Filed 03/04/21 Page 35 of 42




       175.    At the invitation of Librarian James Billington in 2014, Dr. Shao served on the search

panel for the Director of the Kluge Center and Scholarly Programs, a Senior Level position.

       176.    On November 11, 2019, the Library posted a job vacancy for Chief of the African

and Middle Eastern Division (“AMED”) of GICD, a Senior Level position.

       177.    Mr. Flanagan selected search panel members, but unfairly and discriminatorily

excluded Dr. Shao from this search panel.

       178.    Within the GICD, the Asian Division and the AMED are two of the four international

collection divisions. Both cover Asian countries and have a majority of Asian American staff. They

are the only two international collection divisions with Senior Level Chiefs.

       179.    The Asian Division and the AMED are very involved with collection development

and management, as well as reference services. These two divisions are also the only divisions in

GICD with custodial responsibilities. Due to these parallels, Dr. Shao had served as Acting Chief

of the AMED several times.

       180.    Despite Dr. Shao’s familiarity with the AMED and experience in maintaining and

developing the largest international collection in the Library, Mr. Flanagan did not select him to

serve on the AMED Chief search panel, despite his obvious qualifications and experience in both

divisions.

       181.    Dr. Shao learned that the search panel members Mr. Flanagan had selected lacked

suitable knowledge, expertise, and familiarity with international collections needed to properly serve

on the Library search panel for a new Chief of the AMED Division.

       182.    Kimberly Bugg, Chief of Research and Reference Services Division (a Senior Level

Executive) , told Dr. Shao that she was serving on the search panel. On January 4, 2020, Ms. Bugg


                                                 35
         Case 1:21-cv-00576-EGS Document 1 Filed 03/04/21 Page 36 of 42




resigned from the Library of Congress. Because Ms. Bugg was serving on the search panel, her

resignation created a need for a new panel member to replace her since the panel had not yet

completed its assigned task.

       183.    Once again, Dr. Shao was denied the opportunity to participate in the search panel,

despite being an expert on Asian Studies and the only remaining Senior Level chief in GICD.

       184.    On March 30, 2020, Mr. Flanagan informed the Chiefs of the international collection

divisions, Grant Harris, Suzanne Schadl and Dr. Shao, that he had scheduled Skype “meet and

greets” for the finalists for the AMED Chief position.

       185.    Mr. Flanagan said, “I’d appreciate your participation and input in the final selection.”

       186.    The proposed dates were April 6, 7, and 8. However, on April 6, 2020, when Dr.

Shao checked with Tyanne Rodger, Mr. Flanagan’s administrative officer, on how to attend the

Skype meeting, he was told that “the meetings have been scheduled and are in progress via Skype.”

       187.    Subsequently, on April 7, 2020, Mr. Flanagan wrote to Mr. Harris and Dr. Shao that

“You do not need to be concerned about these now, … the meetings were being scheduled with the

finalists last week so we proceeded with what we had.”

       188.    This action by Mr. Flanagan was troubling since it reflected the fact that he had acted

irregularly with respect to this important search process. Specifically, during this whole process, he

did not reveal who the finalists were, including whether or not any of them were internal candidates.

Mr. Flanagan only distributed CVs of the finalists to Ms. Schadl, who is White, and deliberately

chose not to send these to Dr. Shao, who was totally excluded from any information about the “meet

and greet” opportunity with the finalists.

       189.    The Library announced on August 3, 2020, that the position had been filled.


                                                 36
         Case 1:21-cv-00576-EGS Document 1 Filed 03/04/21 Page 37 of 42




       190.    Mr. Flanagan deliberately excluded Dr. Shao from meeting with the finalists.

       191.    Mr. Flanagan manipulated the situation and purposefully excluded Dr. Shao from

participating in any way within that selection process for an unlawful reason - animus towards Dr.

Shao who is an Asian American and was born in China.

       192.    Since then, Mr. Flanagan has excluded Dr. Shao from serving on two more search

panels in GICD. On March 24, 2020, the Library announced vacancy for a Senior Level Chief of

the Researcher and Reference Services Division. On April 6, 2020, the Library announced a vacancy

for Chief of Serial and Government Documents Division.

       193.    The search panel for the Serial and Government Documents Division Chief position

consisted entirely of White chiefs including Mr. Flanagan who served as selecting officer.

       194.    Through his above-described actions Mr. Flanagan intentionally slighted and

disrespected the contributions of Dr. Shao and other Asian Americans employed by the Library.

       195.    Mr. Flanagan has contributed to the ongoing hostile work environment at the Library.

VI.    COUNT 1: NATIONAL ORIGIN, RACE AND AGE DISCRIMINATION

       196.    The allegations in paragraphs 1 through 194 are incorporated by reference.

       197.    Except for his current position as the Chief of the Asian Division, Dr. Shao has been

excluded by Mr. Flanagan from all committees, panels, service groups outside of the Asian Division

because Mr. Flanagan deliberately did not recommend him to any of these groups in the Library. Mr.

Flanagan wanted to isolate Dr. Shao from peers in the Library.           Instead he appointed or

recommended White Chiefs or librarians to various committees and panels in the Library. Dr. Shao

became the only Chief in GICD without participation in Library committees and panels. Mr.

Flanagan’s conduct of deliberate isolation, suppression, and neglect of Dr, Shao has created a work


                                                37
         Case 1:21-cv-00576-EGS Document 1 Filed 03/04/21 Page 38 of 42




environment that is hostile and offensive to Dr. Shao.

        198.   Under Mr. Flanagan’s leadership, GICD is hostile to Asian American employees like

Dr. Shao who are bilingual and sometimes speak a foreign language in the workplace. Such valued

employees have been ignored and silenced by Mr. Flanagan because they are first generation

immigrants and non-native speakers of English.

        199.   Mr. Flanagan only praises White employees’ work and pays no attention to the

majority of Asian American employees‘ contributions. His biased attitudes can also be seen in what

workplaces call “cultural fit.” Cultural fit often relates employees’ value, language, behaviors, and

customs. Mr. Flanagan did not engage with Asian American employees in the Asian Division except

with disapproval. In contrast, he praised White employees, even breaking chain of command.

        200.   Mr. Flanagan created a work environment biased in favor of White professionals.

        201.   Employees like Dr. Shao with a non-native accent—one that does not sound White

or American—face a glass ceiling, negatively impacting their performance evaluation or promotion

trajectory.

        202.   Mr. Flanagan’s treatment has diminished Dr. Shao’s standing among his peers. Dr.

Shao’s professional reputation within the Library was damaged by the discriminatory actions of his

supervisor, Mr. Flanagan.

        203.   Mr. Flanagan’s treatment has caused financial damage by preventing Dr. Shao from

receiving larger pay increases, awards, and retirement benefits.

        204.   Among Chiefs in GICD whom Mr. Flanagan has insulted and discriminated against

are three senior citizens-individuals 65 years or older: Ronald Bluestone and Terisa Sierra, who are

both over 70, and Dr. Shao (67 years old). Mr. Flanagan has targeted the three seniors, constantly


                                                 38
         Case 1:21-cv-00576-EGS Document 1 Filed 03/04/21 Page 39 of 42




finding “fault” with their work by distorting facts.

       205.    As soon as Ms. Sierra (who is a Hispanic-American) presented her proposal on a

serials binding contract, Mr. Flanagan began to pick holes in it. He called her “unprofessional” at

a traditional event with the Smithsonian. Eventually, because of the constant age discrimination she

faced from Mr. Flanagan and the hostile work environment he created, she was forced to retire early

in November 2019.

       206.    Regarding Mr. Bluestone’s management of his division, Mr. Flanagan has never

stopped nitpicking throughout his directorship.

       207.    Mr. Bluestone is the Chief of the Science and Business Division. He began his career

at the Library in 1971. He was a reference librarian in the Local History and Genealogy Reading

Room, the Microform Reading Room and the Main Reading Room of the Humanities and Social

Sciences Division. He then served as the Division’s automated resources information specialist. In

2001, Mr. Bluestone joined the Science, Technology and Business Division, serving as head of the

Automation, Collections Support and Technical Reports Section. He held a collateral assignment

as acting head of the Business Reference Section. He has served as Chief of the Division since

October 2007. Mr. Bluestone holds a Bachelor’s degree and a Master’s degree from George

Washington University, and has conducted archaeological studies in Guatemala in conjunction with

post-graduate course work in archaeology at the Catholic University of America.

       208.    Since Mr. Flanagan has been GCID Director, Mr. Bluestone has found his work

devalued. Before Mr. Flanagan’s Directorship, all of Mr. Bluestone’s 48 past annual performance

reviews ratings had been “Outstanding” or “Commendable.” Mr. Bluestone’s FY2019 rating by Mr.

Flanagan was “Successful,” putting him in the bottom of supervisors’ ratings with only a very small


                                                  39
            Case 1:21-cv-00576-EGS Document 1 Filed 03/04/21 Page 40 of 42




percentage of entire Library staff to receive this low rating.

        209.    Mr. Flanagan even threatened in subsequent follow up meetings with Mr. Bluestone

that he would give a “Less Successful” rating in FY2020, without any explanation or further

reasoning.

        210.    The Congressional Accountability Act (“CAA”), 2 U.S.C. §1302(a)(2), which adopts

Title VII of the Civil Rights Act of 1964, as amended, specifically, 42 U.S.C. §2000e et seq.

prohibiting discrimination on the basis of national origin, race, and age among other bases.

        211.    By the conduct described above, the Library, through Mr. Flanagan, discriminated

against Dr. Shao because of his national origin, race, and age.

VII.    COUNT 2: RETALIATION

        212.    The allegations in paragraphs 1 through 210 are incorporated by reference.

        213.    Anti-discrimination laws prohibit harassment and retaliation for engaging in protected

activity.

        214.    Mr. Flanagan retaliated against Dr. Shao because he filed a discrimination charge,

because he testified in support of a Congressional Research Service employee’s OCWR claim,

because he participated in an investigation of an improperly promoted employee, and because he

filed a civil action against the Library.

        215.    By the conduct described above, the Library, through Mr. Flanagan, retaliated against

Dr. Shao because he engaged in activity protected by federal laws prohibiting discrimination.

VIII. REQUESTED REMEDY

        Wherefore, Dr. Shao respectfully requests that this Court enter judgment in his favor and

against Defendant, and award the following relief:


                                                 40
      Case 1:21-cv-00576-EGS Document 1 Filed 03/04/21 Page 41 of 42




A.   Declaratory relief, including but not limited to a declaration that Defendant’s discriminatory

     conduct of the types of which Plaintiff complains herein violate Title VII of the Civil Rights

     Act of 1964.

B.   Injunctive relief, including but not limited to an order restraining Defendant from engaging

     in any further discriminatory conduct of the types of which Plaintiff complains herein.

C.   Remove Mr. Flanagan permanently from his position with the Library, or at a minimum, as

     Director of GICD and require Mr. Flanagan to complete an educational program focused on

     racial identity and workplace diversity and inclusion.

D.   Raise Plaintiff’s performance rating for 2019 and 2020 to “Outstanding” with the

     commensurate salary and award.

E.   Compensatory damages in an amount to be determined.

F.   Attorneys’ fees and costs.

G.   Any additional relief as justice allows.




                                                41
         Case 1:21-cv-00576-EGS Document 1 Filed 03/04/21 Page 42 of 42




IX.    JURY DEMAND

Plaintiff demands a jury trial.

                                     Respectfully submitted,

                                     /s/ Jonathan G. Axelrod
                                     Jonathan G. Axelrod (D.C. Bar No. 210245)

                                     /s/ Justin P. Keating
                                     Justin P. Keating (D. C. Bar No. 475602 )

                                     Beins, Axelrod & Keating, P.C.
                                     1717 K Street, NW, Suite 1120
                                     Washington, DC 20006
                                     (202) 328-7222
                                     Fax (202) 328-7030
                                     jaxelrod@beinsaxelrod.com
                                     jkeating@beinsaxelrod.com

                                     Counsel for the Plaintiff




                                       42
